Citation Nr: 1808672	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is of record.  

In May 2015 and April 2016, the Board remanded the case for further development.

In October 2017, the Board denied the Veteran's appeal for a higher evaluation for service-connected PTSD and entitlement to a TDIU.  In January 2018, the Board found that the VLJ who took testimony on the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU did not participate in the October 2017 Board decision made on those appealed issues.  VA law requires that VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (2017); 38 C.F.R. § 20.707.  Consequently, in October 2017, the Board vacated its holding regarding those issues.  This matter is therefore back before the Board and the undersigned VLJ who conducted the January 2015 hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A remand is necessary for compliance with procedural due process.

Subsequent to the most recent Supplemental Statement of the Case, issued in April 2017, additional pertinent lay and medical evidence was received by VA.  The Veteran was also afforded a December 2017 VA psychiatric examination.

The procedural right of initial AOJ review has not been waived by the Veteran or his agent.  Additionally, the new pertinent evidence does not guarantee that the remainder of the claims may be fully allowed on appeal without such referral.  See
38 C.F.R. § 20.1304 (c).  For these reasons, these issues will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.

Regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review all evidence added to the electronic file since 
the April 2017 Supplemental Statement of the Case that pertains to the claims or issues on appeal, including but not limited to VA treatment records, lay statements, and the December 2017 VA examination.  

2. After the development requested above has been 
completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his agent should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





